Citation Nr: 9901767	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals to the right upper extremity, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1951 to March 
1954.

This appeal arose from an August 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit sought.  In October 1995, the veteran testified at a 
personal hearing at the RO; in February 1996, the hearing 
officer issued a decision which continued the denial of the 
requested benefit.  In April 1997, this case was remanded for 
additional development.  In November 1998, the case was 
remanded so that certain records could be associated with the 
claims folder, such as a copy of the March 1998 VA 
examination report and the June 1998 rating action that had 
continued to deny the veterans claim.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In reviewing the March 1998 VA examination, it is noted that 
the examiner appeared to refer to Shreveport VA Medical 
Center outpatient treatment records.  However, these records 
were not in the file at the time of the examination, thus 
violating the principles of Green v. Derwinski, 1 Vet. App. 
121 (1991), which requires that the records of prior 
treatment be taken into account at the time of an evaluation 
so that that evaluation can be a fully informed one.

Moreover, a review of the report of the March 1998 VA 
examination suggests that that examination is inadequate for 
rating purposes in other areas as well.  Initially, it is 
noted that the examiner appeared to rely upon the veterans 
recitation of his original wound in service in 1951.  For 
example, he told the examiner that the bone had been damaged 
when the bullet had lodged in the bone.  He then stated that 
he had had trouble with his right shoulder ever since, which 
had required surgery in 1990.  However, had the examiner 
reviewed the service medical records pertaining to this 
injury, it would have been apparent that there was no bone 
involvement at the time of that injury.  Based upon the 
veterans assertions, the examiner reviewed the disability of 
the shoulder (which is not service-connected) and found that 
he suffered from moderate functional impairment; however, 
very little reference to the residuals of the actual gunshot 
wound to the upper arm was made.  Clearly, an examination 
based upon an inaccurate history is an inadequate 
examination.  See West v. Brown, 7 Vet. App 70 (1994).  
Additionally, there was no indication of whether this wound 
had resulted in any of the cardinal signs and symptoms of 
muscle disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (1998).  This examination simply does not provide 
an adequate picture of the degree of disability caused solely 
by the right upper extremity gunshot wound residuals.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Shreveport, 
Louisiana, VA Medical Center and request 
that they provide copies of the veterans 
outpatient treatment records.

2.  Once the above-requested development 
has been completed and the requested 
records have been associated with the 
claims folder, the RO should afford the 
veteran a complete VA examination by a 
qualified physician of his service-
connected right upper extremity gunshot 
wound residuals.  The examiner must 
indicate whether any of the cardinal 
signs and symptoms of muscle disability 
are present (i.e, loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement).  The 
examiner must also indicate whether the 
veterans residuals are severe in nature.  
Such a determination must be based upon 
the following objective findings:  
ragged, depressed and adherent scars 
indicating wide damage to muscle groups 
in the missile track; palpation revealing 
loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; 
muscles that swell and harden abnormally 
in contraction; and tests of strength, 
endurance or coordinated movements which 
indicate severe impairment of function.  
X-ray evidence of minute multiple 
scattered foreign bodies demonstrating 
intermuscular trauma and the explosive 
effect of the missile and adhesion of 
scars to one of the long bones with 
epithelial sealing over the bone rather 
than true skin covering an area where 
bone is normally protected by muscle is 
also a sign of severe muscle disability.  
Any of these residuals must be documented 
by the examiner.  The examiner is 
reminded that only the disability 
ascribed solely to the gunshot wound to 
the right upper extremity is to be 
reviewed.  As part of this review, the 
examiner is to be provided the entire 
claims folder, particularly the service 
medical records (so that the records of 
the original injury can be taken into 
consideration), and the examiner is asked 
to indicate in the examination report 
that the entire claims folder has been 
reviewed.  All indicated special studies 
deemed necessary are to be accomplished.

The examiner is to provide a complete 
rationale for all conclusions reached.

3.  The RO should then re-evaluate the 
veterans service-connected gunshot wound 
residuals of the right upper extremity in 
light of the old and new criteria for 
rating muscle disabilities, effective 
July 7, 1997.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
